EXHIBIT 10.7

 

SIC Loan No. A5020204

 

NOTE

 

$995,000.00 

April 25, 2005 

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), jointly and severally,
promises to pay in lawful money of the United States, to the order of Standard
Insurance Company, an Oregon corporation(“Lender”), at its office in Hillsboro,
Oregon, or such other place as Lender may designate, the principal amount of a
loan (“Loan”) of Nine Hundred Ninety-Five Thousand and No/lOOths Dollars
($995,000.00), together with interest thereon, on the following agreements,
terms and conditions.

 

1. Payments. Borrower shall make payments of principal and interest to Lender
in One Hundred Eighty (180) equal monthly amounts of Eight Thousand Five Hundred
Thirty-Two and No/lOOthsDollars ($8,532.00) payable on the first day of each
month, commencing with the first day of July, 2005 (“First Payment Date”),
together with such other sums as may become due hereunder or under any
instrument securing this Note, until the entire indebtedness is fully paid,
except that any remaining indebtedness if not sooner paid shall be finally due
and payable on the first day of June, 2020, which is the maturity date of this
Note (‘~Maturity Date”). Every payment received with respect hereto shall be
applied, in any order that may be determined by Lender in its sole discretion,
to sums under this Note, including, without limitation: (a) late charges; (b)
expenses paid or funds advanced by Lender with interest thereon at the Default
Rate when applicable (as hereinafter defined); (c) any prepayment fees due with
respect to any payment and any other fees which may remain unpaid; (d) accrued
interest on the principal balance from time to time remaining unpaid; and (e)
subject to the prepayment provisions herein, the principal balance hereunder.

 

2. Interest. The interest included in the aforesaid payments, unless increased
as otherwise provided in this Note, shall be calculated at the rate of Six and
One-Quarter (6.250%) percent per annum (“Note Rate”) upon the unpaid balance of
principal of this Note. Borrower, jointly and severally, also promises to pay
interest at the Note Rate from the date of disbursement of the Loan proceeds
evidenced by this Note (“Disbursement Date”) to the date from which interest is
included in the first payment previously described.

 

 
1


--------------------------------------------------------------------------------




 

3. Prepayment Restrictions; Fees. Borrower shall have the right to prepay, in
full but not in part, the obligation evidenced by this Note upon giving Lender
(i) not less than thirty (30) days’ prior written notice of (a) Borrower’s
intention to so prepay this Note, and (b) the date upon which such prepayment
will be received by Lender (“Prepayment Date”), and (ii) payment to Lender of
the Prepayment Fee (as hereinafter defined), if any, then due to Lender as
hereinafter provided.

 

(a) As used herein, the term “Prepayment Fee” shall mean an amount which is the
greater of

 

 (i) one percent (1%) of the outstanding principal balance of this Note at the
time of prepayment or

 

 (ii) the sum of

 

(A) the Present Value (as hereinafter defined) of the scheduled monthly payments
due under this Note from the Prepayment Date to the Maturity Date and

 

(B) the Present Value of the amount of principal and interest due under this
Note on the Maturity Date (assuming all scheduled monthly payments due prior to
the Maturity Date were made when due), minus

 

(C) the outstanding principal balance of this Note as of the Prepayment Date.

 

The “Present Values” described in (A) and (B) shall be computed on a monthly
basis as of the Prepayment Date discounted at a rate that is equal to the
yield-to-maturity of the U.S. Treasury Note or Bond closest in maturity to the
Maturity Date of this Note as reported in the Wall Street Journal (or, if
the Wall Street Journal is no longer published, as reported in such other daily
financial publication of national circulation which shall be designated by
Lender) on the fifth (5th) business day preceding the Prepayment Date. Borrower
shall be obligated to prepay this Note on the Prepayment Date set forth in the
written notice to Lender required hereinabove, after such notice has been
delivered to Lender.

 

 
2


--------------------------------------------------------------------------------




 

(b) Notwithstanding the foregoing or any other provision herein to the contrary,
if Lender elects to apply insurance proceeds, condemnation awards, or any
escrowed amounts, if applicable, to the reduction of the outstanding principal
balance of this Note in the manner provided in the Mortgage, no Prepayment Fee
shall be due or payable as a result of such application and the monthly
installments due and payable hereunder shall be reduced accordingly.

 

(c) In the event the Maturity Date is accelerated by Lender at any time due to a
default by Borrower in the payment of principal and/or interest due under this
Note or in the performance of the terms, covenants or conditions contained in
this Note, the Mortgage or any of the other Loan Documents (as hereinafter
defined), then a tender of payment in an amount necessary to satisfy the entire
outstanding principal balance of this Note together with all accrued unpaid
interest hereon made by Borrower, or by anyone on behalf of Borrower, at any
time prior to, at, or as a result of, a foreclosure sale or sale pursuant to
power of sale, shall constitute a voluntary prepayment hereunder prior to the
contracted Maturity Date of this Note thus requiring the payment to Lender of a
Prepayment Fee equal to the applicable Prepayment Fee as set forth in paragraph
(a) above; provided, however, that in the event such Prepayment Fee is construed
to be interest under the laws of the State of North Dakota in any circumstance,
such payment shall not be required to the extent that the amount thereof,
together with other interest payable hereunder, exceeds the maximum rate of
interest that may be lawfully charged under applicable law.

 

(d) Notwithstanding anything contained herein to the contrary, during the ninety
(90) day period immediately preceding the Maturity Date of this Note, the entire
outstanding principal balance and all accrued unpaid interest on this Note may
be prepaid in whole, but not in part, at par, without incurring a Prepayment
Fee.

 

4. Waiver. To the extent permitted by law, each and every Borrower, surety,
guarantor, endorser or signator to this Note and any other party now or
hereafter liable for the payment of this Note, in whatever capacity, whether in
whole or in part hereby (a) waives notice of intent to demand, presentment for
payment, notice of demand, demand, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, filing of suit, and diligence in collecting
this Note and/or enforcing any of the security herefor, except for the notices
expressly provided for in this Note; (b) agrees that Lender shall not be
required first to institute suit or exhaust its remedies against Borrower or
others liable or to become liable hereon or against the Property (as hereinafter
defined), it being understood that Lender may exercise its rights hereunder and
pursue its remedies in any order and at any time it desires, and may do so,
without notice to or consent of any such person, and without in any way
diminishing the obligations of any such person; (c) consents to Lender dealing
with any such person with reference to this Note by way of forbearance,
extension, modification, compromise or otherwise; (d) consents and agrees to any
and all extensions, releases, renewals, partial payments, surrenders, exchanges,
substitutions of security herefor, compromises, discharges or modifications and
any other indulgence with respect to any right or obligation secured by or
provided by the Mortgage securing this Note (“Mortgage”) or any other instrument
securing this Note, before or after the maturity of this Note, without notice
thereof to any of them; or (e) consents and agrees that Lender may take any
other action which Lender may deem reasonably appropriate to protect its
security interest in the property securing this Note (“Property”). Any such
action(s) taken under the preceding sentence may be taken against one, all, or
some of such persons, and Lender may take any such action against one
differently than another of such persons, in Lender’s sole discretion.

 

 
3


--------------------------------------------------------------------------------




 

5. Default; Default Rate. Time is material and of the essence hereof with
respect to the payment of any sums of any nature by and the performance of all
duties or obligations of the Borrower. Each of the following shall be an Event
of Default under this Note: (a) failure to make any payment of principal and/or
interest or any other payment required by the provisions of this Note or of any
instrument securing this Note on the date such payment or payments are due; (b)
failure to perform any other provision of this Note or of any instrument
securing this Note; or (c) falsity in any material respect of the warranties in
the Mortgage or of any representation, warranty or information furnished by
Borrower or its agents to Lender in connection with the loan evidenced by this
Note (“Loan”). Upon the occurrence of any Event of Default, any sum not paid as
provided in this Note or in any instrument securing this Note, shall, at the
option of Lender, without notice, bear interest from such due date at a rate of
interest (“Default Rate”) equal to four (4) percentage points per annum greater
than the Note Rate, or the maximum rate of interest permitted bylaw, whichever
is the lesser, and, at the option of Lender, the unpaid balance of principal,
accrued interest, plus any other sums due under this Note, or under any
instrument securing this Note shall at once become due and payable, without
notice except as described in paragraph 12, and shall bear interest at the
Default Rate. if an Event of Default occurs during a period of time in which
prepayment is permitted only on payment of a prepayment fee, such fee shall be
computed as if the sum declared due on default were a prepayment and shall be
added to the sums due and payable hereunder.

 

6. Late Charges. If any payment is not received by Lender (or by the
correspondent if a correspondent has been designated by Lender to receive
payments) within five (5) calendar days after its due date, Lender, at its
option, may assess a late charge equal to five cents for each $1.00 of each
overdue payment or the maximum late charge permitted by the laws of the state in
which the Property is located, whichever is less. Such late charge shall be due
and payable on demand, and Lender, at its option, may (a) refuse to accept any
late payment or any subsequent payment unless accompanied by such late charge,
(b) add such late charge to the principal balance of this Note or (c) treat the
failure to pay such late charge as demanded as an Event of Default hereunder. if
such late charge is added to the principal balance of this Note, it shall bear
interest at the Default Rate. The late charge is compensation for damages
suffered by Lender and does not constitute interest.

  

7. Acknowledgments Regarding Default Rate, Late Charges and Prepayment Fees.

 

(a) Borrower acknowledges and agrees that (i) a default in making the payments
herein agreed to be paid when due will result in the Lender incurring additional
expense in servicing the loan, loss to Lender of the use of the money due, and
frustration to Lender in meeting its other commitments, (ii) if for any reason
it fails to pay any amounts due hereunder, Lender shall be entitled to damages
for the detriment caused thereby, but that it is extremely difficult and
impractical to ascertain the extent of such damages, and (iii) the Default Rate
and the late charge described in this Note are a reasonable estimate of such
damages.

 

(b) Borrower acknowledges and agrees that (i) prepayment prior to the maturity
date may result in loss to Lender, (ii) the amount of the loss will depend on
the interest rates at the time of prepayment, the amount of principal prepaid
and the length of time remaining between the prepayment date and the scheduled
maturity date, (iii) prepayment is most likely to occur when interest rates have
dropped below the Note Rate, and (iv) because it is extremely difficult and
impractical to ascertain now the amount of loss Lender may suffer in the event
of prepayment, (A) Lender shall be entitled to damages for the loss caused by
prepayment and (B) the prepayment fee described in this Note is a reasonable
measure of such damages. Borrower agrees that the prepayment fee described in
this Note shall be imposed, to the extent permitted by law, whether the
prepayment is voluntary, involuntary or by operation of law, in connection with
an Event of Default, or required by Lender in connection with a transfer or
contract to transfer the Property, provided that no prepayment fee shall be
added to sums prepaid with casualty insurance proceeds or condemnation awards.

 

 
4


--------------------------------------------------------------------------------




 

(c) Borrower expressly (i) waives any right to prepay the Loan without payment
of the prepayment fee described above in connection with a transfer or contract
to transfer the Property by Borrower, or a successor in interest of the
undersigned, and (ii) agrees to pay such prepayment fee as provided above in
connection with such a transfer or contract to transfer.

 

(d) Borrower represents that it is a knowledgeable real estate investor and
fully understands the effect of the fees, charges, waivers and agreements
contained above. Borrower acknowledges and agrees that the making of the loan by
Lender at the interest rate and with the other terms described herein is
sufficient consideration for such fees, charges, waiver and agreement, and that
Lender would not make this loan on these terms without such fees, charges,
waiver and agreement.

 

8. Expenses and Attorney Fees. if Lender refers this Note to an attorney for
collection or seeks legal advice following a default alleged in good faith under
this Note; if Lender is the prevailing party in any litigation instituted in
connection with this Note; or if Lender or any other person initiates any
judicial or nonjudicial action, suit or proceeding, including but not limited to
a foreclosure sale, in connection with this Note or the security therefor, and
an attorney is employed by Lender to (a) appear in any such action, suit or
proceeding, (b) reclaim, seek relief from a judicial or statutory stay,
sequester, protect, preserve or enforce Lender’s interest in this Note, the
Mortgage, or any other security for this Note (including but not limited to
proceedings at appellate levels, under federal bankruptcy law, in eminent
domain, under probate proceedings, or in connection with any state or federal
tax lien), or (c) assist Lender in any foreclosure sale, then, in any such
event, Borrower shall pay attorney’s fees and costs and expenses incurred by
Lender and/or its attorney in connection with the above-mentioned events and any
appeals related to such events, including but not limited to costs incurred in
searching records, the cost of title reports, the cost of appraisals, and the
cost of surveyors’ reports. if not paid within ten days after such fees, costs
and expenses become due and written demand for payment is made upon Borrower,
such amount may, at Lender’s option, be added to the principal of the Note and
shall bear interest at the Default Rate.

  

9. No Usury. In no event shall any payment of interest or any other sum payable
hereunder both (a) violate the usury laws of the state in which the Property is
located and (b) allow Borrower to bring a claim for usury or raise a defense in
any action on this Note. if it is established that both (a) and (b) have
occurred, and any payment exceeding lawful limits has been received, Lender
shall refund such excess or, at its option, credit the excess amount to
principal, but such payments shall not affect the obligation to make periodic
payments required herein.

 

10. Security. The indebtedness evidenced by this Note is secured by the Mortgage
of even date and may be secured by other security instruments.

 

11. Due on Sale or Encumbrance. As provided in the Mortgage securing this Note,
and subject to any exceptions provided therein, transfers or encumbrances of the
Property, or of ownership interests in Borrower, cause all sums evidenced by
this Note and/or secured by the Mortgage or by any other Loan Document to become
immediately due and payable. By signing this Note, Borrower acknowledges that
Borrower has received and reviewed a copy of the Mortgage and is familiar with
the provisions restricting the transfer of the Property and the ownership
interests therein.

 

 
5


--------------------------------------------------------------------------------




 

12. Notice and Opportunity to Cure. Notwithstanding any other provision of this
Note, Lender shall not accelerate the sums evidenced hereby because of a default
of any provision of this Note or any other loan document (with the exception of
a default of the due on sale or encumbrance clause in paragraph 11 above) by
Borrower unless Borrower fails to cure the default within twenty (20) days of
the receipt of written notice of the default by Borrower. Lender shall not
accelerate the sums evidenced hereby because of a default under the due on sale
or encumbrance clause unless Borrower fails to cure the default within sixty
(60) days of the receipt of written notice of default by Borrower. If a
nonmonetary default is capable of being cured and the cure cannot reasonably be
completed within the twenty (20) day cure period, the cure period shall be
extended up to sixty (60) days so long as Borrower has commenced action to cure
within the twenty (20) day cure period, and in Lender’s opinion, Borrower is
proceeding to cure the default with due diligence. For purposes of this Note,
the term “nonmonetary default” means a failure by Borrower or any other person
or entity to perform any obligation contained in this Note or any other
document, or instrument evidencing or securing the Loan (collectively, ““Loan
Documents””), other than the obligation to make payments provided for in the
Note or any other Loan Document and violation of the due on sale or encumbrance
clause. None of the foregoing shall be construed to obligate Lender to forebear
in any other manner from exercising its remedies and Lender may pursue any other
rights or remedies which Lender may have because of a default.

 

13. Commercial Purpose. The obligation evidenced by this Note is exclusively for
commercial or business purposes.

 

14. Governing Law. The law of the state where the Property is located shall
govern the validity, interpretation, construction and performance of this Note.

 

15. Successors and Assigns. Whenever used herein, the words “undersigned”,
“Borrower” and “Lender” shall be deemed to include their respective heirs,
executors, administrators, personal representatives, successors and assigns.

 

 
6


--------------------------------------------------------------------------------




 

NOTICE TO THE BORROWER

 

DO NOT SIGN THIS NOTE BEFORE YOU READ IT. THIS NOTE PROVIDES FOR THE PAYMENT OF
A FEE IF THE NOTE IS PREPAID PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THE
NOTE AND OTHER CHARGES IF PAYMENTS ARE LATE. IF YOU HAVE ANY QUESTIONS ABOUT
THIS NOTE, YOU SHOULD CONSULT YOUR ATTORNEY.

 

THE UNDERSIGNED AGREE THAT THE PROPERTY THAT IS THE SUBJECT MATTER OF THE
MORTGAGE SECURED BY THIS PROMISSORY NOTE IS COMMERCIAL PROPERTY AS CONTEMPLATED
BY SECTION 32-19-06.1 OF THE NORTH DAKOTA CENTURY CODE.

 

THE LENDER HAS THE RIGHT TO PROCEED TO OBTAIN AND COLLECT A DEHCIENCY JUDGMENT
AGAINST THE PARTIES PERSONALLY LIABLE, TOGETHER WITH FORECLOSURE OF THE REAL
PROPERTY MORTGAGED UNDER APPLICABLE LAWS.

 

 

BTAC Properties, Inc.,
a Minnesota corporation

        By: /s/ Gary Copperud   /s/ Gary Copperud   Gary Copperud, President  
Gary Copperud, Individually      By: /s/ Kenneth W. Brimmer   /s/ Kenneth W.
Brimmer Kenneth W. Brimmer, Chief Executive Officer Kenneth W. Brimmer,
Individually

 

 

7

--------------------------------------------------------------------------------



